Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 1 of 13 PageID #: 2191




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 AMERICAN TRANSIT INSURANCE                                    :
 COMPANY,                                                      :   MEMORANDUM
                                                               :   DECISION AND ORDER
                                        Plaintiff,             :
                                                               :   19-cv-5171 (BMC)
                        - against -                            :
                                                               :
  YULIA BILYK, et al.,                                         :
                                                               :
                                                               :
                                       Defendants.             :
 -----------------------------------------------------------   X

COGAN, District Judge.

         Like all automotive accident insurance companies operating in New York, plaintiff

American Transit Insurance Company (“ATIC”) attracts some fraudulent or exaggerated policy

claims under New York’s no-fault insurance scheme. In response, ATIC has filed a RICO action

against 29 named individuals and companies and another 40 John Doe individuals and

companies, and has generally identified an unknown number of other entities not sued in this

action, alleging that they constitute an “Enterprise” under RICO that has engaged in a pattern of

racketeering activity. Many of the named defendants have settled, and those who haven’t settled

have defaulted. ATIC seeks a default judgment against those who have defaulted.

        When a complaint is 186 pages long, plus more than 300 pages of annexed exhibits, and

contains 58 claims for relief, that is a red flag that something may be wrong with it. Federal

Rule of Civil Procedure 8(a) requires a short and plain statement of the case, and even in cases

that require compliance with Rule 9(b), as does this one, particularity is not the same as

verbosity.
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 2 of 13 PageID #: 2192




       Plaintiff has used surplusage to obscure the legal inadequacy of any RICO claims here.

ATIC itself identifies the problem when, early on in its complaint, it asserts that the claims it

alleges consist of “separate but fundamentally similar schemes.” That is an understatement. In

fact, the only “fundamental” similarity is that all the insurance claims upon which the complaint

is based were either fictitious or overstated. But the schemes involved fraudulent claims of many

different types; and so, beyond the underlying criminality of the acts, plaintiff appears to mistake

genericism for proof of conspiracy.

       The complaint actually purports to allege fifteen separate RICO schemes. Although the

complaint alleges some defendants and unnamed coconspirators worked in teams of two, three or

four to submit some number of these fraudulent insurance claims, there is no allegation that any

of these groups worked with another group. There are no allegations that these groups shared the

proceeds from the fraudulent claims or even had any knowledge of each other. Even within each

separate RICO scheme, there are no particulars as to which of the many fraudulent methods the

particular scheme utilized. This is not merely the absence of a hierarchical structure; it is the

absence of any organization at all. What ATIC has done is simply taken dozens of separate

actors who submitted claims that may have been fraudulent in a variety of unrelated ways and

sued them all in one action.

       A court cannot grant a default judgment on a complaint that fails to state a claim. The

motion for a default judgment is therefore denied and the case is dismissed.

                                 SUMMARY OF COMPLAINT

         The complaint identifies three categories of defendant – “Retail,” Wholesale,” and “No-

Fault Clinics” – with each alleged enterprise generally comprised of one of every category. The

complaint proceeds to explain how these three specialized types of defendants interacted as a




                                                  2
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 3 of 13 PageID #: 2193




single unit to submit fraudulent claims at plaintiff’s expense. The “Retail Defendants” consist of

medical supply companies and the individual defendants who own them; the “Wholesale

Defendants” consist of companies and their owners who sell medical supplies to the Retail

Defendants; the “No-Fault Clinics,” which have not been sued in this action, provided or

purported to provide medical services or devices to patients. It is not clear if any of the patients,

who are also not named, participated in the schemes or were simply a means to accomplish the

submission of fraudulent claims.

       The fraudulent claims began at the clinic level. A No-Fault Clinic health care provider

would write a prescription for an automobile accident patient. Maybe this was a real accident

patient; maybe it was a patient from a staged accident; maybe there was no patient at all, just the

name of one who was insured. In any event, the prescription would be “fraudulent.” That might

mean, depending on the provider or what the provider chose to do, that it was “fabricated,” or it

might mean that the provider wrote the prescription “pursuant to a predetermined treatment

protocol, regardless of medical necessity.” The complaint is not clear if some non-defendant No-

Fault Clinics would use one or the other of these fraudulent devices or both of them.

       The fraudulent prescriptions would be for one or more medical devices commonly

needed by car accident victims. The complaint lists the following as such possible prescribed

devices, “among other things”: cervical pillows, cervical traction units, cold/hot water circulating

pumps, EMS units, infrared heat lamps, lumbar cushions, massagers, mattresses, and whirlpools.

The complaint refers to these and the “other things” as “durable medical equipment,” or DME.

Or the fraudulent prescriptions might be for other items, “including without limitation, back

braces, cervical collars, knee braces, and shoulder braces.” The complaint refers to these devices

“without limitation” as “orthotic devices.” I am going to refer to all the DME and orthotic




                                                  3
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 4 of 13 PageID #: 2194




devices as “medical supplies,” but it bears noting that this covers a vast array of products, each

of which may or may not compete in the wholesale or retail markets with similar products of

different prices.

        The next step would be for the No-Fault Clinic to enter into an “arrangement” with both a

Retail Defendant and a Wholesale Defendant – although in some instances it might be only with

the Retail Defendant, who then might enter into a separate arrangement with a Wholesale

Defendant either as to a particular claim or perhaps for a group of claims that may or may not

relate to claims filed by other No Fault Clinics. I am going to refer to each of these combinations

of Clinic, Retail Defendant, and Wholesale Defendant as a “Team.”

        There are no uniform terms of each Team’s “arrangements,” but one way the scheme

would occur is that a patient would receive a prescription for an “item of DME and/or orthotic

device . . . pursuant to a predetermined course of treatment, irrespective of medical necessity,

based on illicit kickback and/or other financial compensation agreements.” Then, the Retail

Defendant would put in an insurance claim and plaintiff would pay the Retail Defendant, with

the proceeds split in ways that are not alleged.

        Many of these schemes were dependent on the patients assigning their no-fault benefits to

the No-Fault Clinic that treated them so that the No-Fault Clinic could submit the insurance

claim. For example, in some cases, a Team would have a patient sign receipts acknowledging

that he had received the medical equipment, even though he had not and never did. But in other

cases, a Clinic patient actually received a device, and may indeed have benefited medically from

it, although it might be a cheap device that a Wholesale Defendant had fraudulently invoiced as

an expensive device.




                                                   4
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 5 of 13 PageID #: 2195




       The complaint further alleges that, for each fraudulent claim, the prescriptions were

“generic.” This enabled each Team to obscure whether the most or least expensive medical

device was needed or provided, while allowing the claim to reflect the most expensive piece of

medical equipment that could be covered by the generic description. The generic prescription

also made it impractical or impossible for plaintiff to trace precisely the device that any patient

had received and whether the patient actually needed it, or at least whether the patient could have

used a cheaper model. Finally, it enabled the Wholesale Defendants to furnish the cheapest

medical device that it listed while charging the Retailer for the most expensive comparable

device. Once ATIC paid the insurance claim from the No-Fault Clinic, the inflated margin

between the wholesale charge and the retail claim would constitute the proceeds of each fraud to

divvy up among the Clinic, the Wholesale Defendant, and the Retail Defendant. At least, this

was the way some Teams did the fraud “in some instances.”

       But there were “other instances” where the insurance claim was based on counterfeit

items. The wholesalers who sold those devices, for some reason, are not named in the complaint.

And there were still other times that Wholesale Defendants would actually supply the item

shown in an invoice, but would not pass along the bulk discount they had received from

manufacturers when they purchased items in bulk, instead sharing that with the Retail

Defendants, who in turn would kick back a portion to the Clinics. ATIC alleges that the failure

to pass on a bulk discount was also a fraud.

       In fact, the complaint provides an itemized list of fourteen different schemes that

unspecified Retail Defendants might use to file a fraudulent claim, “including, but not limited to”

unspecified others, and eight different schemes that unspecified Wholesale Defendants might use

to further the creation of a fraudulent insurance claim, alone or in combination.




                                                  5
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 6 of 13 PageID #: 2196




        What is common about these various fraudulent insurance claims submitted by the

Teams? Other than being fraudulent, not much. The complaint alleges that defendants utilized a

“common fraudulent blueprint as a business plan, sharing common documentation” and “the

same fraudulent billing codes.” The “blueprint” is apparently any of the various means

described above to create an artificial gap between the legitimate wholesale price and the

legitimate retail price of any particular item, or to cover up the lack of need or delivery of any

device. In addition, however large the universe of medical devices at issue is (and it appears that

it contains all the devices that an accident patient might possibly need), plaintiff is content to

conclude that a particular scheme is connected with all the others so long as it involved at least

one of the medical devices within that vast universe. Indeed, although we are told that the

“related and parallel fraudulent billing schemes . . . trace back to a common genesis and

framework,” we are not told what that genesis is other than the fact that all the claims used one

or more of the various devices described above. Finally, they all involved “kickbacks,” although

by kickbacks it seems clear that plaintiff means some division of extra money over and above the

“proper” price – a price listed in New York’s no-fault law – for a particular item, see N.Y. Ins.

Law § 5108; 11 N.Y.C.R.R. § 68.1(a), or if no item was provided, then the full amount obtained

from ATIC.

        Fifty-seven of the fifty-eight separate claims for relief are divided into clusters of four

consisting of a defendant, his wholly-owned corporation, and an unidentified number of

miscreants who allegedly worked together. 1 Each package of four claims consists of a RICO

claim against an individual defendant; one claim for common law fraud and one for unjust

enrichment against the individual defendant and his wholly-owned corporation; and an “aiding


1
 One individual defendant, Maksym Tkachenko, is accused of running two RICO enterprises, each consisting of a
corporation, so there is one additional RICO claim as to him.


                                                      6
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 7 of 13 PageID #: 2197




and abetting claim” against John Does 1-20 and ABC Corporations 1-20. Each one of the claims

describes the wholly owned corporation of a defendant as a RICO enterprise. The final, fifty-

eighth claim is a catch-all declaratory judgment claim, seeking to absolve ATIC of the need to

pay any further claims submitted by any of the defendants.

       Perhaps recognizing the absence of any tangible connection among the array of

defendants, schemes, or enterprises, plaintiff devotes a great deal of space in the complaint to

arguing that “the virtually identical patterns of fraud . . . were not the product of happenstance,

but instead were evidence of related and parallel fraudulent billing schemes that trace back to a

common genesis and framework.” According to plaintiff, for example, the Teams shared

common documentation, used the same fraudulent billing codes, used the same No-Fault Clinics

for prescriptions, employed the “same battery of DME” for nearly every patient, and made the

same misrepresentations to ATIC. In support of this theory, plaintiff appends to its complaint

twenty-eight separate charts, several of which purport to demonstrate a particular commonality

that allegedly cannot – either alone or in combination with the others – be explained away as

either coincidence or the result of common usage. For example, one of the charts lists “a

representative sample of claims . . . in which the Retailers submitted fraudulent bills . . . with

phantom codes.” These “phantom codes” are reimbursement codes that were not listed in

plaintiff’s fee schedule at the time of the claim. According to plaintiff, “[t]he use of identical,

nonexistent product codes to bill for the same items across multiple Retailers cannot be the result

of coincidence.”

       For all of the above, plaintiff seeks “[c]ompensatory damages in an amount in excess of

$401,100.00, the exact amount to be determined at trial.” Plaintiff does not, however, explain in

any detail how the damages relate to the alleged fraudulent acts. For example, it is not clear




                                                  7
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 8 of 13 PageID #: 2198




whether plaintiff seeks damages for every payment made to defendants under its theory that the

items were completely fabricated, or whether plaintiff seeks damages for the difference between

the fraudulently invoiced more expensive device and the cheaper device that was actually

provided, or some combination of these or any other method of calculating damages.

                                          DISCUSSION

I.     Default Judgment

       Rule 55 of the Federal Rules of Civil Procedure establishes the two-step process for a

plaintiff to obtain a default judgment. After the clerk enters the default of a defendant that “has

failed to plead or otherwise defend,” the Court may, on a plaintiff’s motion, enter a default

judgment if the defendant fails to appear or move to set aside the default under Rule 55(c). Fed.

R. Civ. P. 55(a), (b)(2). On a motion for a default judgment, the Court “deems all the well-

pleaded allegations in the pleadings to be admitted.” Transatlantic Marine Claims Agency, Inc.

v. Ace Shipping Corp., 109 F.3d 105, 108 (2d Cir. 1997) (citation omitted). However, the party

in default does not admit conclusions of law. See Rolls-Royce plc v. Rolls-Royce USA, Inc.,

688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010).

       “[J]ust because a party is in default, the plaintiff is not entitled to a default judgment as a

matter of right.” Mktg. Devs., Ltd. v. Genesis Imp. & Exp., Inc., No. 08-cv-3168, 2009 WL

4929419, at *2 (E.D.N.Y. Dec. 21, 2009). Rather, “it remains the plaintiff’s burden to

demonstrate that those uncontroverted allegations, without more, establish the defendant’s

liability on each asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

(E.D.N.Y. 2012) (collecting cases); see Said v. SBS Elecs., Inc., No. 08-cv-3067, 2010 WL

1265186, at *2 (E.D.N.Y. Feb. 24, 2010) (unanswered complaint does not suffice to establish

liability because “a default does not establish conclusory allegations, nor does it excuse any




                                                  8
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 9 of 13 PageID #: 2199




defects in the plaintiff’s pleading.”), adopted as modified on unrelated grounds, 2010 WL

1287080 (E.D.N.Y. Mar. 31, 2010).

II.     RICO Claims

        In order to “establish a RICO claim, plaintiffs must show: ‘(1) a violation of the statute,

18 U.S.C. § 1962; (2) an injury to business or property; and (3) that the injury was caused by the

violation of Section 1962.’” Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 183

(2d Cir. 2008) (quoting DeFalco v. Bernas, 244 F.3d 286, 305 (2d Cir. 2001)). To show a clear

violation of 18 U.S.C. § 1962, plaintiffs must show conduct of an enterprise through a pattern of

racketeering activity. DeFalco, 244 F.2d at 306 (citing Sedina, S.P.R.L. v, Imrex Co., Inc., 473

U.S. 479, 495 (1985)). The Second Circuit has established that “a plaintiff must plead ‘the

existence of seven constituent elements: (1) that the defendant (2) through the commission of

two or more acts (3) constituting a ‘pattern’ (4) of ‘racketeering activity’ (5) directly or indirectly

invests in, or maintains an interest in, or participates in (6) an ‘enterprise’ (7) the activities of

which affect interstate or foreign commerce.’” RxUSA Wholesale, Inc. v. Alcon Labs., Inc., 661

F. Supp. 2d 218, 244 (E.D.N.Y. 2009), aff’d, 391 F. App’x 59 (2d Cir. 2010) (quoting Moss v.

Morgan Stanley, Inc., 719 F.2d 5, 17 (2d Cir. 1983)).

        The complaint does not establish a combined enterprise, but instead alleges fifteen

different enterprises that have no apparent connection to each other. “An enterprise is ‘a group

of persons associated together for a common purpose of engaging in a course of conduct,’ as

demonstrated ‘by evidence of an ongoing organization . . . [and] by evidence that the various

associates function as a continuing unit.” Gov’t Employees Ins. Co. v. Scheer, No. 13-CV-

04039, 2014 WL 4966150, at *5 (E.D.N.Y. Aug. 18, 2014), report and recommendation adopted,

2014 WL 4966137 (E.D.N.Y. Sept. 30, 2014) (quoting First Capital Asset Mgmt., Inc. v.



                                                    9
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 10 of 13 PageID #: 2200




 Satinwood, Inc., 385 F.3d 159, 173 (2d Cir. 2004)). “[M]erely stringing together a list of

 defendants and labeling them an enterprise is insufficient to state a RICO claim.” Cedar Swamp

 Holdings, Inc. v. Zaman, 487 F. Supp. 2d 444, 450 (S.D.N.Y. 2007). “An enterprise . . . must be

 more than the sum of the participants in a series of independent frauds.” Id. at 452; see Moll v.

 U.S. Life Title Ins. Co., 654 F. Supp. 1012, 1031-32 (S.D.N.Y. 1987) (dismissing complaint

 containing allegations that members of enterprise provided settlement services to purchasers of

 real estate and received kickbacks, because it failed to “specify how these members joined

 together as a group to achieve these purposes,” and lacked “factual allegations regarding the

 continuity of structure or personnel of this group”). “Courts have repeatedly held that a simple

 fraud scheme is insufficient to state a RICO violation.” Ho Myung Moolson Co., Ltd. v.

 Manitou Mineral Water, Inc., 665 F.Supp.2d 239, 261 (S.D.N.Y. 2009)

        As described above, plaintiff alleges a RICO enterprise comprised of over a dozen

 separate groups of fraudsters, each of which has relationships among its respective members, but

 which do not appear to have any relationships between them. Although the complaint claims

 that some defendants and unnamed coconspirators worked in Teams of two to four to submit

 some number of fraudulent claims, there is no allegation that any of these Teams worked with

 another, shared the proceeds from the fraudulent claims, or even had any knowledge of each

 other. There is no suggestion that these Teams shared any type of common purpose. Instead,

 plaintiff asks me to assume the Teams worked together simply because the contours of the

 disparate schemes were similar and they used some of the same, nonexistent billing codes. But

 any such assumption relies too much on speculation and is insufficient to demonstrate a single

 combined enterprise.




                                                 10
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 11 of 13 PageID #: 2201




        Even within each separate alleged RICO scheme, plaintiff has failed to demonstrate

 defendants’ liability. A default does not excuse defects in the plaintiff’s pleading. See Said,

 2010 WL 1265186, at *2. “An essential element of any RICO violation is a pattern of

 racketeering activity.” Ho Myung Moolsan, 665 F. Supp. 2d at 259. “Where predicate acts are

 based on fraudulent conduct, plaintiffs must comply with the heightened pleading requirements

 of Rule 9(b) of the Federal Rules of Civil Procedure to state a claim under RICO.” Id. at 260.

 “When alleging mail or wire fraud, this means that a plaintiff must allege, ‘the contents of the

 communications, who was involved, [and] where and when they took place, and [should] explain

 why they were fraudulent.’” Id. (quoting Spool, 520 F.3d at 185). “Rule 9(b) is not satisfied by

 filing a complaint in which defendants are clumped together in vague allegations.” In re Blech

 Sec. Litig., 928 F. Supp. 1279, 1294 (S.D.N.Y. 1996)

         Here, the complaint contains no particulars. In attempting to rope together dozens of bad

 actors who may have filed fraudulent claims pursuant to a number of different schemes, the

 complaint fails to provide any specificity as to the fraudulent methods used by any defendant.

 Teams may have provided inexpensive medical supplies (itself a vast universe of potential

 products) while charging for a more expensive item, or may have not provided the item at all, or

 might have used a counterfeit item, or might have failed to pass along a discount received for

 bulk purchase of items actually provided, or some other fraudulent activity. The No-Fault Clinic

 may have entered into an agreement with a Retail Defendant or with a Wholesale Defendant or

 with both, and in some way the extra money above the proper price for an item might have been

 divided among these bad actors, or all of the money if no item was provided at all. “Such vague

 allegations are insufficient to satisfy the requirements of 9(b).” Ho Myung Moolsan, 665 F.

 Supp. 2d at 260. The bloated complaint is entirely generic, failing to sufficiently describe the




                                                 11
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 12 of 13 PageID #: 2202




 actions of any defendant. See In re Blech Sec. Litig., 928 F. Supp. at 1294 (dismissing for

 failure to plead fraud with particularity where “[t]hroughout, the [c]omplaint never delineates the

 wrongdoing of any of the particular . . . [d]efendants.”). It is plaintiff’s burden to demonstrate

 that its allegations establish defendants’ liability under RICO, see Gunawan, 897 F. Supp. 2d at

 83, and it has failed to do so.

 III.    State law claims

         After dismissing plaintiff’s RICO claims, the only remaining claims are those asserted

 under state law pursuant to the court’s supplemental jurisdiction. A federal district court “may

 decline to exercise supplemental jurisdiction over a claim” if it “has dismissed all claims over

 which it has original jurisdiction.” 28 U.S.C. § 1367(c) (3); see Castellano v. Bd. of Trs., 937

 F.2d 752, 758 (2d Cir. 1991) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726

 (1966)). When all federal claims are eliminated before trial, the balance of factors to be

 considered – including judicial economy, convenience, fairness, and comity – typically points

 towards declining to exercise supplemental jurisdiction over any remaining state-law claims.

 See Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006). “Courts have

 generally found that where a RICO claim is dismissed, declining to exercise supplemental

 jurisdiction over remaining state or common law claims is appropriate.” Cappone v. Morrissey,

 No. 16-CV-7170, 2018 WL 4055280, at *11 (E.D.N.Y. July 27, 2018), report and

 recommendation adopted, 2018 WL 4054871 (E.D.N.Y. Aug. 24, 2018) (citing Goldfine v.

 Sichenzia, 118 F. Supp. 2d 392, 407-08 (S.D.N.Y. 2000)).

         Accordingly, I decline to exercise supplemental jurisdiction over plaintiff’s remaining

 claims and dismiss them without prejudice.




                                                  12
Case 1:19-cv-05171-BMC Document 106 Filed 12/14/20 Page 13 of 13 PageID #: 2203




                                          CONCLUSION

        Plaintiff’s motion for default judgment is denied. The RICO claims are dismissed for

 failure to state a claim and the state claims are dismissed because the Court declines to exercise

 supplemental jurisdiction. The Clerk is directed to enter judgment accordingly. and the case

 dismissed.




 SO ORDERED.                                  Digitally signed by
                                              Brian M. Cogan
                                               ______________________________________
                                                             U.S.D.J.

 Dated: Brooklyn, New York
        December 12, 2020




                                                 13
